DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 12-17, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1)	 as being anticipated by Sutcliffe et al. [Sutcliffe] (US PGPub 2020/0215810).

As to claim 1
Sutcliffe discloses an apparatus (additive manufacturing device 1, see Fig. 1) for an electron-beam powder bed fusion printer (see paragraph 0083, lines 1-5), comprising: 
a radiation collector (X-ray detection device 16, see Figs. 5B and 5C) that receives infrared (IR) radiation from a powder bed surface (powder bed 53, see Fig. 1) (see paragraph 0099, lines 26-28); 
an IR sensor (X-ray sensor 29, see Fig. 5C) that determines IR information of the powder bed surface based on the received IR radiation (see paragraph 0099, lines 17-21); and 
an occlusion member (pneumatic shutters; see paragraph 0007, line 7) that selectively masks or exposes the radiation collector or regions thereof (see paragraph 0007, lines 1-7).As to claim 2
Sutcliffe discloses the apparatus of claim 1, wherein the radiation collector includes a lens (camera lenses; see paragraph 0007, lines 7-8). As to claim 3
Sutcliffe discloses the apparatus of claim 1, wherein the IR information includes at least a temperature, a temperature profile, temperature information, or an IR spectrum (see paragraph 0101, lines 4-19). As to claim 4
Sutcliffe discloses the apparatus of claim 1, further comprising a controller (process controller 20, see Fig. 1) configured to modify, based at least in part on the IR information, an intensity of an electron beam generated by the printer (see paragraph 0093, lines 5-12). As to claim 5
Sutcliffe discloses the apparatus of claim 1, wherein the radiation collector receives the IR information at different regions of the powder bed surface (see paragraph 0107, lines 1-15). As to claim 7
Sutcliffe discloses the apparatus of claim 1, wherein the occlusion member comprises a shutter to mask the radiation collector during at least a portion of a print cycle and to expose the radiation collector during at least a portion of a re-coat cycle to receive the IR radiation (see paragraph 0007, lines 1-7). As to claim 12
Sutcliffe discloses the apparatus of claim 1, further comprising an IR optical fiber cable configured to carry the received IR radiation to the sensor (see paragraph 0099, lines 17-21). As to claim 13
Sutcliffe discloses a powder bed fusion apparatus (additive manufacturing device 1, see Fig. 1), comprising: 
an electron beam source (electron gun 10, see Fig. 1) that selectively fuses layers of powder (fused layers 52, see Fig. 1) on a powder bed (powder bed 53, see Fig. 1) (see paragraph 0084, lines 1-12); 
a radiation collector (X-ray detection device 16, see Figs. 5B and 5C) that receives infrared (IR) radiation from a surface of the powder bed (see paragraph 0099, lines 26-28); 
a sensor (X-ray sensor 29, see Fig. 5C) that determines IR information of the powder bed based on the IR radiation (see paragraph 0099, lines 17-21); and 
an occlusion member (pneumatic shutters; see paragraph 0007, line 7) that selectively exposes or masks at least a portion of the radiation collector (see paragraph 0007, lines 1-7). As to claim 14
Sutcliffe discloses the apparatus of claim 13, wherein the radiation collector includes a lens (camera lenses; see paragraph 0007, lines 7-8). As to claim 15
Sutcliffe discloses the apparatus of claim 13, wherein the IR information includes at least a temperature, a temperature profile, temperature information, or an IR As to claim 16
Sutcliffe discloses the apparatus of claim 15, further comprising a controller (process controller 20, see Fig. 1) configured to modify, based at least in part on the determined temperature, temperature profile or temperature information, an intensity of an electron beam generated by the electron beam source (see paragraph 0093, lines 5-12). As to claim 17
Sutcliffe discloses the apparatus of claim 16, wherein 
the controller is configured to receive from the sensor the IR information during a print cycle, and is configured to dynamically modify the intensity of the electron beam during the same print cycle (see paragraph 0042, lines 21-27). As to claim 19
Sutcliffe discloses the apparatus of claim 13, wherein the occlusion member comprises a shutter configured to cause the occlusion member to selectively mask part or all of the radiation collector and to protect the radiation collector from condensation caused at least in part by vapor from vaporized powder created during a print cycle (see paragraph 0007, lines 1-7). As to claim 20
As to claim 21
Sutcliffe discloses the apparatus of claim 13, wherein the lens and occlusion member are positioned in a vacuum chamber of the powder bed fusion apparatus above the powder bed (see paragraph 0084, lines 1-10 and paragraph 0099, lines 22-24). As to claim 22
Sutcliffe discloses the apparatus of claim 21, further comprising an IR fiber cable configured to carry the received IR radiation out of the vacuum chamber via a feed-through interface to the sensor (see paragraph 0099, lines 17-21). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutcliffe et al. [Sutcliffe] (US PGPub 2020/0215810) in view of Dallarosa et al. [Dallarosa] (US PGPub 2017/0021455).

As to claim 18
Sutcliffe discloses the apparatus as cited in claim 16; however, Sutcliffe fails to specifically disclose the apparatus wherein the controller is configured to increase an intensity of the electron beam to prevent under-heating of the powder bed, and to decrease the intensity of the electron beam to prevent over-heating of the powder bed.
Dallarosa discloses a controller (control system 150, see Fig. 1) is configured to increase an intensity of an electron beam (light beams 131, see Fig. 1) to prevent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutcliffe’s invention with Dallarosa’s in order to vary the intensity of the beam, since doing so would prevent the material from heat up or cooling down too fast (see Dallarosa paragraph 0117, lines 7-9).

Allowable Subject Matter
Claims 6, 8-11, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Sutcliffe nor Dallarosa, individually nor in combination, fails to specifically teach the apparatus comprising a control circuit configured to control the occlusion member to mask the sensor between periods when the IR information is received (in reference to claim 6).
The prior art also fails to specifically teach the appratus wherein the radiation collector comprises a material that is selectively transparent to one or more IR wavelength ranges and is configured to reject one or more non-IR wavelength ranges (in reference to claim 8). 
Further, prior art also fails to specifically teach the apparatus, wherein 
the radiation collector comprises a plurality of sections of IR transparent material, 
during a first stage of operation, the occlusion member exposes a first section to receive the IR radiation while masking unexposed sections, and 
during each subsequent stage of operation, the occlusion member exposes a different one of the sections to receive the IR radiation (in reference to claim 9).
Finally, prior art also fails to specifically teach the appratus wherein the radiation collector comprises IR transparent material, and 
the occlusion member comprises an aperture aligned with an optical receive pathway of the radiation collector and the occlusion member is configured to periodically advance unexposed sections of the IR transparent material into alignment with the aperture to receive the IR radiation (in reference to claim 23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115